 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1046 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Recognizing the significance of Black History Month. 
 
 
Whereas the first Africans were brought involuntarily to the shores of the America as early as the 17th century; 
Whereas these Africans in America and their descendants are now known as African-Americans; 
Whereas African-Americans suffered enslavement and subsequently faced the injustices of lynch mobs, segregation, and denial of basic, fundamental rights; 
Whereas despite slavery, African-Americans in all walks of life have made significant contributions throughout the history of the United States, including through the— 
(1)writings of Booker T. Washington, Phyllis Wheatley, James Baldwin, Toni Morrison, Ralph Ellison, Zora Neale Hurston, and Alex Haley; 
(2)music of Mahalia Jackson, Billie Holiday, John Coltrane, Bessie Smith, and Duke Ellington; 
(3)resolve of athletes such as Jackie Robinson, Althea Gibson, Jesse Owens, Wilma Rudolph, and Muhammad Ali; 
(4)scientific advancements of George Washington Carver, Charles Drew, Benjamin Banneker, and Mae Jemison; 
(5)vision of leaders such as Frederick Douglass, Mary McLeod Bethune, Thurgood Marshall, Martin Luther King, and Shirley Chisholm; and 
(6)bravery of those who stood on the front lines in the battle against oppression, such as Sojourner Truth, Fannie Lou Hammer, and Rosa Parks; 
Whereas in the face of injustices, United States citizens of good will and of all races distinguished themselves with their commitment to the noble ideals upon which the United States was founded and courageously fought for the rights and freedom of African-Americans; 
Whereas Dr. Martin Luther King Jr. lived and died to make real these noble ideas; 
Whereas Barack Hussein Obama was elected the 44th President of the United States, making him the first African-American chief executive and breaking one of the last racial barrier in politics in this country; 
Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month; 
Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history started through the Journal of Negro History, published by Woodson’s Association for the Study of African-American Life and History; and 
Whereas the month of February is officially celebrated as Black History Month, which dates back to 1926, when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significance of Black History Month as an important time to recognize the contributions of African-Americans in the Nation’s history, and encourages the continued celebration of this month to provide an opportunity for all peoples of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and 
(2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the Nation. 
 
Lorraine C. Miller,Clerk.
